CONOVER, Presiding Judge,
concurring in result.
As the majority points out, we neither weigh the evidence nor judge the credibility of the witnesses on appeal. We give credence to the evidence and reasonable inferences arising therefrom which most fully supports the trial court's judgment. McDowell, supra; Newton, supra. Further, in burglary cases, the necessary intent to commit a felony may be inferred from the circumstances. Turpin, supra; Vaughan, supra; Sluss, supra; Lisenko, supra.
Voluntary intoxication is no defense to a criminal action, except in those rare instances where the defendant is so intoxicated he is incapable of forming the specific intent necessary to commit the crime charged. Henson v. State, (1982) Ind., 436 N.E.2d 79; Raspberry v. State, (1981) Ind., 417 N.E.2d 913; Jones v. State, (1984) Ind.App., 458 N.E.2d 274, IND.CODE 85-41-3-5(b).
Even though Evans was highly intoxicated when he broke into the church, I believe the evidence clearly supports the trial court's determination Evans was capable of forming the requisite intent to commit a felony at the time. The State points out Evans was capable of walking when he left the restaurant. He said he was going to the police station to get a ride home and walked toward it when he left the restaurant, albeit he was not walking in a straight line. He broke windows in three of the church's doors, gaining entry through the third. Thus, he had sufficient mental comprehension to choose and negotiate a route from his first attempted entry point to the one at which he was eventually successful at gaining entry. A reasonable *1236inference arises from this evidence, I believe, Evans had sufficient comprehension to form the requisite burglarious intent. Thus, there is substantial evidence in this record supporting the trial court's judgment Evans was capable of forming felonious intent at the time he broke and entered the church.
However, I concur with the majority the evidence was insufficient to prove Evans's intent to commit $2,500 or more damage to the church at the time it was entered. The majority correctly points out the deficiency in this regard:
1. The State did not prove the actual dollar amount of damage,
2. The evidence as it stands does not demonstrate damage of that magnitude, and
8. The State at trial admitted there was no proof of damage even to the extent of $250.
Thus, I concur in the result reached by the majority.